Exhibit 10.30

AMENDMENT NO. 2 TO SECURITY AGREEMENT

AMENDMENT NO. 2, dated as of December 4, 2013 (this “Amendment”), to the
Security Agreement, dated as of September 1, 2009, by and among Virtus
Investment Partners, Inc., a Delaware corporation (“Virtus”), each of the
subsidiaries of Virtus listed on Schedule I to the Security Agreement or which
became a party thereto thereafter (collectively, the “Subsidiary Guarantors”;
the Subsidiary Guarantors and Virtus are referred to collectively herein as the
“Grantors”), and The Bank of New York Mellon, as administrative agent (the
“Administrative Agent”) under the Credit Agreement referred to below, as amended
by Amendment No. 1, dated as of September 10, 2012 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).

RECITALS

I. Reference is made to the Amended and Restated Credit Agreement, dated as of
September 10, 2012, among Virtus, the Lenders party thereto, PNC Bank, National
Association, as syndication agent, and The Bank of New York Mellon, as
administrative agent, swingline lender, and issuing bank, as amended by
Amendment No. 1, dated as of July 2, 2013 and Amendment No. 2, dated as of
September 18, 2013 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

II. The Loan Parties (as defined in the Credit Agreement), the Administrative
Agent and the Required Lenders (as defined in the Credit Agreement) are entering
into Amendment No. 3, dated as of the date hereof, to the Credit Agreement (the
“Amendment”).

III. The Grantors have requested that the Security Agreement be amended as set
forth herein, and the Administrative Agent is willing to do so subject to the
terms and conditions hereinafter set forth.

IV. Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Security Agreement or the Credit Agreement, as
applicable.

Accordingly, in consideration of the recitals and the terms and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, subject to the terms and
conditions hereinafter set forth, the Administrative Agent and each Grantor
hereby agree as follows:

1. Clause (iv) of Section 3.4(a) is hereby amended and restated in its entirety
to read as follows:

(iv) Except as set forth on Schedule 3.4(a)(iv), other than the Pledged Equity
Interests that constitute General Intangibles, there is no Investment Related
Property other than that (x) represented by certificated securities or
Instruments in the possession of the Administrative Agent, (y) held in a
Securities Account that is a Blocked Account, and (z) investments made by the
Borrower or any Subsidiary Guarantor pursuant to Section 7.4(i)(v) of the Credit
Agreement (each a “Permitted Seed Capital Investment”) and held by a

Virtus Investment Partners, Inc. – Amendment No. 2 to Security Agreement



--------------------------------------------------------------------------------

Securities Intermediary of the Borrower or such Subsidiary Guarantor, as the
case may be, in a Securities Account over which the Security Interest is
otherwise perfected and constitutes a first prior Lien subject to any Permitted
Encumbrance referred to in paragraph (h) of such defined term.

2. Clause (ii) of Section 3.4(d) is hereby amended and restated in its entirety
to read as follows:

(ii) Each Grantor agrees that it will not establish or maintain, or permit any
other Grantor to establish or maintain, any Securities Account or commodities
account that is not (x) a Blocked Account, or (y) a Securities Account which
contains only Permitted Seed Capital Investments.

3. Notwithstanding anything contained herein to the contrary, paragraphs 1 and 2
of this Amendment shall not become effective until the Amendment Effective Date
(as defined in the Amendment).

4. Virtus and each other Grantor hereby reaffirms and admits the validity and
enforceability of the Security Agreement and its obligations thereunder, and
agrees and admits that as of the date hereof it has no defense to or offset
against any such obligation.

5. This Amendment may be executed in any number of counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract. Delivery of an executed counterpart of this Amendment by
facsimile transmission or electronic copy (e.g. pdf file) shall be as effective
as delivery of a manually executed counterpart of this Amendment. It shall not
be necessary in making proof of this Amendment to produce or account for more
than one counterpart signed by the party to be charged.

6. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflict of laws principles
that would require the application of the laws of another jurisdiction.

7. Except as amended hereby, the Security Agreement shall in all other respects
remain in full force and effect.

[Signature pages follow.]

 

-2-

Virtus Investment Partners, Inc. – Amendment No. 2 to Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Security Agreement to be duly executed by their respective authorized officers
as of the day and year first above written.

 

NEWFLEET ASSET MANAGEMENT LLC (f/k/a SCM ADVISORS LLC) By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer VIRTUS INVESTMENT ADVISERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer VIRTUS PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President, Chief Financial
Officer ZWEIG ADVISERS, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer RAMPART INVESTMENT MANAGEMENT COMPANY, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer

 

Virtus Investment Partners, Inc. – Amendment No. 2 to Security Agreement



--------------------------------------------------------------------------------

VIRTUS FUND SERVICES, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President and Treasurer

 

Virtus Investment Partners, Inc. – Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Administrative Agent By:  

/s/ Richard G. Shaw

Name:   Richard G. Shaw Title:   Vice President

 

Virtus Investment Partners, Inc. – Amendment No. 2 to Credit Agreement